    Case: 18-11546    Document: 00514746070         Page: 1   Date Filed: 12/03/2018

 Case 3:06-cv-02185-M Document 151 Filed 12/04/18        Page 1 of 2 PageID 15531



                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE
                                                                 NEW ORLEANS, LA 70130



                            December 03, 2018


Mr. Dale Andrew Baich
Federal Public Defender's Office
District of Arizona
850 W. Adams Street
Suite 201
Phoenix, AZ 85007

      No. 18-11546      In re: Joseph Garcia
                        USDC No. 3:06-CV-2185

Dear Mr. Baich,
The district court transferred the movant's second or successive
28 U.S.C. § 2254 motion to this court to determine whether to allow
successive action. I advise you of the following matters, see In
re Tony Epps, 127 F.3d 364 (5th Cir. 1997).
Under 28 U.S.C. § 2244(b)(3) you must first receive this court's
permission before you can file such an action in district court.
You must file a motion for authorization to proceed in the district
court, and to send the documentation below. The motion may not
exceed 13,000 words pursuant to FED. R. APP. P. 32(a)(7). Please
use the case number shown above in your motion. .
If you wish to file a second or successive § 2254 petition in the
district court, you must make a prima facie showing that the movant
satisfies either of the two conditions found in 28 U.S.C. §
2244(b)(2):
  A. that the movant's claim relies on a new rule of
     constitutional law, made retroactive by the Supreme Court,
     that was previously unavailable; or,
  B. the factual predicate for the movant's claim could not have
     been discovered previously through the exercise of due
     diligence, and the facts underlying the movant's claim, if
     proven by clear and convincing evidence, would be sufficient
     to establish that a reasonable trier of fact would not have
     found the movant guilty of the underlying offense.
You must attach the following documentation to your § 2254 motion
to this court:
      Case: 18-11546   Document: 00514746070    Page: 2   Date Filed: 12/03/2018

Case 3:06-cv-02185-M Document 151 Filed 12/04/18     Page 2 of 2 PageID 15532


  1. a copy of the proposed § 2254 petition you are requesting
     permission to file in the district court;
  2. copies of all previous § 2254 petitions challenging the
     judgment or sentence received in any conviction for which
     the movant is currently incarcerated; all previous § 2241
     petitions challenging the terms and conditions of the
     movant's imprisonment;
  3. any complaint, regardless of title, that was subsequently
     treated by the district court as a § 2254 motion or § 2241
     petition;
  4. all court opinions and           orders    disposing     of   the   claims
     advanced in (2) above;
  5. all magistrate judge's reports and recommendations issued in
     connection with the claims advanced in (2) above.
Do not submit state court filings. This court does not require
and will not address documents filed in a state court.



                                   Sincerely,
                                   LYLE W. CAYCE, Clerk



                                   By: _________________________
                                   Monica R. Washington, Deputy Clerk
                                   504-310-7705
cc:
       Ms. Karen S. Mitchell
